Citation Nr: 0427931	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  01-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis.

2.  Entitlement to service connection for calcaneal bone 
spurs.

3.  Entitlement to service connection for a prostate 
disorder.

4.  Entitlement to a rating in excess of 10 percent for right 
hip bursitis as a residual of a shrapnel wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to January 1970 and from June 1976 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in St. Petersburg, Florida.  

In a December 2002 rating decision the St. Petersburg RO 
granted entitlement to a separate 10 percent disability 
rating for a tender right hip scar as a residual of a 
shrapnel wound.  As the veteran has expressed no disagreement 
with the compensation level assigned for this specific 
disability, the Board finds no further action is required.  
Therefore, the issues listed on the title page are the only 
matters appropriately developed for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claim by correspondence 
dated in August 2002, prior to the adjudication of his claim.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (October 18, 1999).

In this case, the veteran contends his multiple joint 
arthritis, calcaneal bone spurs, and prostate disorder were 
incurred as a result of active service.  In his February 2001 
substantive appeal he reported he experienced frequent 
episodes of pain to the feet, ankles, and knees subsequent to 
a helicopter crash during service in Vietnam.  He asserts 
that his chronic prostatitis was either manifest during 
service when he experienced flu-like symptoms or was incurred 
as a result of Agent Orange exposure.  He also claims a 
higher rating is warranted for his service-connected 
residuals of a shrapnel wound to the right hip.  It is 
significant to note that service medical records show the 
veteran was treated for retro calcaneal bursitis, right knee 
chondromalacia, and flu syndrome during service.  The 
available records do not include any information concerning 
injuries sustained in a helicopter crash.  Although the post-
service medical evidence of record includes diagnoses of 
arthritis, psoriatic arthritis, arthralgia of the feet, 
bilateral plantar fasciitis with associated heel spurs, and 
chronic prostatitis, no opinions as to etiology were 
provided.

The Board notes that a November 1969 service medical report 
shows the veteran complained of soreness to the "left" 
thigh and that he reported a history of having been hit in 
the area by a small piece of shrapnel in June 1969.  It was 
noted that he stated there had been a knot at the site of the 
injury since then, but that no treatment had been given.  
Subsequent service medical reports are negative for 
complaint, diagnosis, or treatment for residuals of either a 
right or left hip shrapnel wound.  At his VA examination in 
October 2000 the veteran reported he sustained a shrapnel 
wound to the hip when his helicopter crashed in 1969.  He 
stated the shrapnel had been removed at a field hospital and 
that he had remained hospitalized for approximately one month 
before being returned to duty.  The examination reports 
included a diagnosis of shrapnel wound to the "right" hip.  
At his personal hearing in June 2001 the veteran testified 
that his right hip shrapnel wound had been all the way to the 
bone and that the shrapnel had been extracted during service.  

In light of the fact that the veteran has requested 
entitlement to additional service connection for disabilities 
incurred as a result of a helicopter crash in June 1969, the 
Board finds further development is required to obtain any 
available field hospital reports documenting his injuries 
over the approximately one month period of hospitalization 
and to attempt to verify the incident of the veteran having 
been involved in a helicopter crash in June 1969 that 
resulted in the deaths of the pilot and co-pilot.  An 
appropriate VA medical examination should be conducted to 
determine the exact location of the veteran's shrapnel wound 
and, to the extent possible, whether the wound involved any 
injury to specific muscle groups or nerves.  The RO should 
re-adjudicate the increased rating claim on appeal with 
consideration of whether any higher or separate ratings are 
warranted.

Accordingly, this case is REMANDED for the following:  

1.  The RO should attempt to obtain any 
available service department field 
hospital reports documenting the 
veteran's injuries in June 1969.  

2.  The RO should request that the 
veteran provide additional information 
concerning the June 1969 helicopter 
crash.  He should be informed that the 
service department may not attempt to 
verify this event without specific 
information, such as his assigned unit at 
the time of the accident and the names 
and ranks of the pilot and co-pilot 
killed in that crash.

3.  The RO should request that the 
appropriate service department agency 
attempt to verify the events and the 
veteran's involvement in a June 1969 
helicopter crash.  If unable to provide 
such information, they should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  

4.  The veteran should be scheduled for 
appropriate examinations for opinions as 
to (1) whether it is as likely as not 
that his multiple joint arthritis, 
calcaneal bone spurs, or prostate 
disorder were incurred as a result of any 
incident of active service (to include 
whether a prostate disorder was incurred 
as a result of Agent Orange exposure), 
and (2) the current nature and exact 
location of the veteran's shrapnel wound 
(to include, to the extent possible, 
whether the wound involved any injury to 
specific muscle groups or nerves).  The 
claims folder must be available to, and 
reviewed by, the examiner(s).  The 
examiner(s) should reconcile any opinions 
given with the evidence of record 
(including service medical records of 
treatment for retro calcaneal bursitis, 
right knee chondromalacia, and flu 
syndrome) and provide a complete 
rationale.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations, to 
include consideration of whether any 
higher or separate ratings are warranted 
for residuals of a shrapnel wound.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




